Order entered August 14, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01366-CV

                                  HELEN CLARK, Appellant

                                                V.

                      THE BANK OF NEW YORK MELLON, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04514-B

                                            ORDER
       On July 29, 2013, appellant filed an affidavit of indigence in the trial court. The Dallas

County Clerk filed a contest to the affidavit. The trial court held a hearing and signed an order

on August 9, 2013 denying the contest. Accordingly, appellant is allowed to proceed without

advance payment of costs.

       We order John Warren, County Clerk of Dallas County, Texas, to file the clerk’s record,

WITHIN THIRTY DAYS of the date of this order. We order Lanetta Williams, Official Court

Reporter for County Court at Law. No. 2 of Dallas County, Texas, to file, WITHIN THIRTY

DAYS of the date of this order, either: (1) the reporter’s record; or (2) written verification that

appellant has not requested the reporter’s record.      We notify appellant that if we receive

notification of no request, the appeal will be submitted without a reporter’s record.
       We DIRECT the Clerk of this Court to send a copy of this order by first-class mail to

appellant and by electronic transmission, to John Warren, Lanetta Williams, and counsel for

appellee.

                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE